Citation Nr: 0420624	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  01-08 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to July 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied service connection for a stomach 
disorder.

In his October 2001 substantive appeal (VA Form 9), the 
veteran requested a Board hearing in Washington, DC.  A 
hearing was scheduled in March 2002, but the veteran failed 
to appear without good cause.  Under these circumstances, the 
Board deems the hearing request to be withdrawn, and will 
proceed with adjudication of the appeal.  See 38 C.F.R. § 
20.702(d) (2003).

In July 2003, the Board issued a remand for consideration of 
evidence developed by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) 
and its implementing regulations require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and evidence, that was not previously provided 
to VA, and is necessary to substantiate the claim.  

As part of that notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a).  VA has 
promulgated regulations implementing the statute, whereby it 
has undertaken to request that claimants submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  
The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Since this case was last before the Board, the Court has 
emphasized the need to strictly adhere to the VCAA notice 
requirements, and has essentially held that the VCAA notice 
must be provided by the RO.  See Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004).  The veteran has not 
received the required notice for his claim for service 
connection.  The Board notes that the evidence needed to 
substantiate the veteran claim is competent medical evidence 
of a current stomach disorder, and competent medical evidence 
that the current disability is due to a disease or injury in 
service.

Accordingly, this case is REMANDED for the following actions:  

1.  The AMC or RO should provide the 
veteran with notice regarding the claim 
for service connection for a stomach 
disorder in accordance with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). 

2.  The AMC or RO should then re-
adjudicate the claim, and, if it remains 
denied, issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



